Citation Nr: 1104020	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left-sided sciatica.  

2.  Entitlement to an initial compensable rating for a left wrist 
ganglion cyst.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for left-sided sciatica and granted service connection and 
awarded a 0 percent disability rating for a left wrist ganglion 
cyst, effective August 23, 2005.  The Veteran testified before 
the Board in October 2010.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the 
evidence shows that left-sided sciatica is at least as likely as 
not the result of active service.  

2.  Resolving all reasonable doubt in favor of the Veteran, the 
evidence shows that the Veteran's left wrist ganglion cyst has 
been manifested by pain, weakness, loss of strength, and motion 
limited to less than 15 degrees dorsiflexion and palmar flexion.  
There is no objective evidence of ankylosis, muscle injury, 
limitation of motion of the individual left fingers, or 
neurological deficits of the left hand or wrist.


CONCLUSIONS OF LAW

1.  The Veteran's current left-sided sciatica was incurred in his 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for an initial rating of 10 percent, but not 
higher, for a left wrist ganglion cyst have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.69, 
4.71a, Diagnostic Codes (DCs) 5214, 5215, 5228, 5229, 5230, 5307, 
8511, 8512 (2010); 4.118, DC 7819 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, such as 
sciatica, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Service medical records show that in November 2000, the Veteran 
was treated for low back pain that had been ongoing for over six 
weeks and was accompanied by pain, numbness, and tingling in his 
legs.  The Veteran reported that his back pain had begun 
gradually over the past two years.  He stated that he had 
radiating pain into the left leg to below the knee.  Examination 
revealed tenderness in the paraspinous muscles in the lumbosacral 
spine region and abnormal straight leg raise on the left side.  
The Veteran was diagnosed with chronic low back pain with left 
leg sciatica and positive straight leg raise on the left.  A 
January 2001 MRI of the Veteran's lumbar spine revealed moderate 
central disc/osteophyte complex bulge at L4-L5 and moderate 
central canal stenosis.  

On VA examination in December 2006, the Veteran complained of 
stiffness in the spine in the mornings and spasms in the intra-
scapular area and low back with sudden movements.  He reported 
that his aching low back pain occurred four times a week and 
lasted for six to seven days.  He stated that his low back pain 
radiated down the back of his left thigh as a tingling feeling 
just above the popliteal space.  He maintained that the pain and 
radiation both improved if he could walk around for four to five 
minutes.  He reported that the low back pain was nearly constant 
but that the spasms in the area between his scapulae were 
episodic.  Examination of the lumbar spine revealed no evidence 
of radiating pain on movement.  There was no muscle spasm, 
tenderness, or ankylosis.  The Veteran had negative straight leg 
raising bilaterally.  He had no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Neurological examination of the lower extremities showed that 
motor and sensory function were within normal limits.  Knee jerk 
and ankle jerk reflexes were 2+ bilaterally.  The examiner found 
no pathology to render a diagnosis of severe back pain with 
tingling and numbness.  

In a November 2007 VA medical report, the Veteran complained of 
low back pain.  Examination revealed that back flexion and 
extension were limited secondary to pain.  The Veteran was found 
to have pain to the lumbar area with palpation that caused pain 
to go down his legs.  Neurological examination indicated that 
deep tendon reflexes were 2+ bilaterally, but there was slightly 
decreased left patellar reflex.  The Veteran was diagnosed with 
low back pain/muscle spasms, bulging disc at L4-L5, and sciatica 
that was mainly in the left leg.  

At a January 2008 VA examination, the Veteran reported stiffness 
in the back and decreased and limited mobility.  He complained of 
constant, aching, sharp pain in the low back that traveled down 
his whole back to his left leg and toes.  He stated that the pain 
level was at a 10.  Examination revealed low back tenderness.  
There was no evidence of radiating pain on movement, nor was 
there evidence of muscle spasm or ankylosis.  The Veteran had 
negative straight leg raising bilaterally.  There were no signs 
of intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Neurological examination of the lower 
extremities showed that motor and sensory function were within 
normal limits.  Knee jerk and ankle jerk reflexes were 2+ 
bilaterally.  The examiner diagnosed the Veteran with status post 
L4-L5 disc bulge due to the Veteran's subjective history and 
objective findings of slight pain during range of motion.  

The Veteran testified before the Board at a travel board hearing 
in October 2010 that he suffered from constant pain down his left 
leg.  The Veteran testified that he also experienced tingling and 
numbness in the left leg just from sitting down.  He reported 
that the numbness made him afraid of falling and that he had to 
walk carefully using walls or rails as support.  He stated that 
his current job involved mainly clerical duties and required a 
lot of sitting.  He testified that he alternated standing up and 
sitting down while at his job.  He also reported that his back 
pain could last for five or six days before going away for two 
days and then returning.  

The Board acknowledges that both the December 2006 and January 
2008 VA examiners found no evidence of pathology to render a 
diagnosis of left-sided sciatica.  However, the requirement that 
a claimant have a current disability before service connection 
may be awarded for that disability is satisfied when a claimant 
has a disability present at any time since the filing of the 
claim, even if no disability is present at the time of the 
claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  In this case, although left-sided sciatica was not 
detected at the Veteran's VA examinations in December 2006 and 
January 2008, a November 2007 VA medical report indicated that 
the Veteran had pain to the lumbar area with palpation that 
caused pain to go down his legs and slightly decreased left 
patellar reflex.  The November 2007 VA physician diagnosed the 
Veteran with sciatica that was mainly in the left leg.  
Therefore, the Board finds that the Veteran has a current 
disability of left-sided sciatica.  The Veteran has already been 
service-connected for a low back disability.  He was diagnosed 
with sciatica during service and it was again diagnosed after 
service.

The Veteran contends that his current left-sided sciatica had its 
onset in service in November 2000 and that he has suffered from 
sciatica continuously since his discharge from active service.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  The Veteran can testify to that which he is 
competent to observe, such as radiating pain, tingling, and 
numbness, as well as testify as to the onset and continuity of 
such symptoms.  The Board finds that the Veteran's testimony as 
to the onset and continuity of his radiating back pain, tingling, 
and numbness is credible.  The Board also notes that the Veteran 
was granted service connection for residuals of a L4-L5 disc 
bulge in a January 2007 rating decision.  Resolving all 
reasonable doubt in favor of the Veteran, the Board accordingly 
finds that the probative and persuasive evidence of record shows 
that the Veteran's current left-sided sciatica had its onset in 
November 2000 during his period of active service.  
 
Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for left-sided 
sciatica is warranted.  As the evidence is in equipoise regarding 
whether it is at least as likely as not that the Veteran's left-
sided sciatica was incurred during his period of service, the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities which 
is based, as far as practically can be determined, on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.    38 C.F.R. 
§ 4.40 (2010).  

Evidence of pain, weakened movement, limited movement, excess 
fatigability, or incoordination must be considered in determining 
the level of associated functional loss, taking into account any 
part of the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions regarding the avoidance of pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal 
dorsiflexion of the wrist is from 0 to 70 degrees, and normal 
palmar flexion is from 0 to 80 degrees.  Normal radial deviation 
of the wrist is from 0 to 20 degrees, and normal ulnar deviation 
is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the wrist is considered a 
major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, for 
rating traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. §  4.71a, Diagnostic Codes 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant a 
rating of 10 percent; in the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will warrant 
a 20 percent rating.  The above ratings cannot be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003, Note 1 (2010).  In this case, the x-ray evidence does not 
show arthritis in the Veteran's left wrist.  Therefore, an 
increased initial rating for left wrist ganglion cyst is not 
warranted under the diagnostic codes for arthritis. 

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, the one predominantly 
used by the individual.  Only one extremity is considered to be 
major and a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69 (2010).  In this 
case, the clinical evidence of record shows that the Veteran is 
right-handed.  Thus, the rating of his upper extremity disability 
is to be made on the basis of the left upper extremity being the 
minor extremity. 

The Veteran's left wrist ganglion cyst has been rated 0 percent 
disabling under Diagnostic Code 7819-5215.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 7819 
pertains to malignant skin neoplasms and is rated as 
disfigurement of the head, face, or neck; scars; or impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2010).  
Diagnostic Code 5215 pertains to limitation of motion of the 
wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  

Diagnostic Code 5215 provides ratings based on limitation of 
motion of the wrist.  Limitation of palmar flexion in line with 
the forearm is rated 10 percent disabling for the major wrist and 
10 percent for the minor wrist.  Limitation of dorsiflexion to 
less than 15 degrees is rated 10 percent disabling for the major 
wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2010).  

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5214 (ankylosis of the wrist), 
5228 (limitation of motion of the thumb), 5229 (limitation of 
motion of the index or long finger), 5230 (limitation of motion 
of the ring or little finger), 5307 (flexion of wrist and 
fingers), 8511 (paralysis of the middle radicular group) and 8512 
(paralysis of the lower radicular group) are not applicable 
because the medical evidence does not show that the Veteran has 
any of those conditions.  Specifically, no treatment record, or 
any report of VA examination for the periods under consideration 
demonstrates any objective finding of ankylosis, muscle injury, 
limitation of motion of the individual left fingers, or 
neurological disorder in the left hand or wrist. 

Post-service VA medical records dated from October 2007 to 
November 2007 show that the Veteran received intermittent 
treatment for his left wrist ganglion cyst.  His physician wrote 
a note expressing a profile for him not to do push-ups for 90 
days in the Army National Guard.  He was found to have less grip 
in the left hand than in the right hand and decreased strength in 
the left arm.  

On VA examination in December 2006, the Veteran complained that 
he had no strength in his left hand.  He reported feeling 
weakness in his left hand and feeling that he could not grab 
anything and hold it for a long period of time.  He stated that 
he had suffered from pain at the back of the left wrist for 
several days at a time.  He maintained that his localized, aching 
left wrist pain occurred once a month and lasted a day.  He 
stated that his pain level was at an 8.  He reported that due to 
his left hand weakness, he had to use his right hand primarily if 
he was lifting heavy objects.  Examination revealed that the 
Veteran's left wrist showed signs of weakness.  He had 
questionable weakness of flexion and extension but good 
spontaneous motions and use during other parts of the 
examination.  The Veteran had equal circumference of his biceps 
and forearms bilaterally, which was indicative of no significant 
muscle atrophy.  The examiner noted that demonstrated that the 
Veteran had been able to maintain left arm usage and strength.  
Range of motion of the left wrist showed 60 degrees dorsiflexion, 
60 degrees palmar flexion, 20 degrees radial deviation, and 45 
degrees ulnar deviation.  There was pain on dorsiflexion and 
palmar flexion.  The left wrist function was found to be 
additionally limited by pain and weakness upon repetitive use.  
There was no additional limitation of degrees of range of motion 
upon repetitive use.  Neurological examination of the upper 
extremities revealed that motor and sensory function was within 
normal limits.  Biceps jerk and triceps jerk were 2+ bilaterally.  
An x-ray of the left wrist was within normal limits.  The 
examiner diagnosed the Veteran with intermittent ganglion cyst of 
the dorsum of the left wrist but found that no cyst was palpable 
at the time.  He noted subjective factors of a tender lump on 
several occasions in the past and pain compatible with the cyst.  
He stated that the objective factors were slightly decreased left 
wrist extension and flexion.  

At a January 2008 VA examination, the Veteran reported currently 
having two ganglion cysts on his left wrist.  Examination 
revealed a cyst on the left dorsal side of the left wrist that 
measured approximately 4 centimeters by 3 centimeters.  The shape 
of the cyst was 1 centimeter by 1 centimeter.  There was no 
tenderness or adherence to the underlying structure.  The texture 
of the cyst was firm with an elevated surface.  The examiner 
noted that the cyst's effect on function was that the Veteran 
could not do push-ups.  Range of motion testing of the left wrist 
showed 70 degrees dorsiflexion, 80 degrees palmar flexion, 20 
degrees radial deviation, and 45 degrees ulnar deviation.  The 
Veteran's left wrist was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  The Veteran was diagnosed with recurring 
ganglion cyst of the left wrist.  

The Veteran testified before the Board at a travel board hearing 
in October 2010.  Testimony revealed that the Veteran experienced 
decreased left wrist strength in which he was unable to open up a 
bottle of water with his left hand or push off his body weight 
with his left hand in trying to get out of bed.  The Veteran 
testified that he suffered from severe pain in the underside of 
his left forearm going from his left palm to part way up the 
forearm.  He had a knot or bump on his left wrist right at the 
joint of the wrist and forearm that was about the size of a 
quarter and was raised and domed.  He reported that during 
service, he was given a profile from doing push-ups because of 
his left wrist cyst.  He stated that his left wrist was 
substantially weaker than his right wrist and that he also had 
decreased grip strength in the left hand.  He maintained that he 
would get muscle spasms and twitches in his left wrist.  He 
testified that if he had to do ten push-ups, he would be able to 
do a couple of them but that his left wrist would tire and cause 
his hand to shake or make a popping noise.  He also reported that 
he sometimes used a soft Velcro wrist wrap for his left wrist.  
The Veteran demonstrated that when he was seated in a wheeled 
chair and put his left hand onto the table, he was unable to push 
himself away from the table.    

Under Diagnostic Code 5215, a maximum 10 percent rating is 
warranted for limitation of palmar flexion in line with the 
forearm or limitation of dorsiflexion to less than 15 degrees, 
both for the minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2010).  Although the Veteran's left wrist dorsiflexion was 
limited at most to 60 degrees on a December 2006 VA examination, 
he demonstrated at his October 2010 travel board hearing that he 
could not even flex his left wrist sufficiently to push himself 
away from the table while seated.  Furthermore, the Board must 
consider whether a higher disability rating is warranted due to 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  38 C.F.R. §§ 
4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, the evidence at both the Veteran's December 2006 VA 
examination and his October 2010 travel board hearing show that 
his left wrist function was found to be additionally limited by 
pain and weakness upon repetitive use.  Resolving all reasonable 
doubt in favor of the Veteran, the Board finds that he meets the 
criteria for an increased initial rating of 10 percent because he 
has limitation of dorsiflexion of less than 15 degrees that 
prevents him from being able to push back from a table and 
additional limitation of left wrist function due to pain and 
weakness upon repetitive use.  Accordingly, the Board concludes 
that the Veteran is entitled to a maximum 10 percent initial 
rating, but not higher, for his left wrist ganglion cyst.

In sum, the Board finds that the evidence of record shows that 
the Veteran is entitled to an initial 10 percent rating for his 
left wrist ganglion cyst for all periods under consideration.  
All reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds no evidence that the Veteran's service-connected 
left wrist ganglion cyst presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected left wrist ganglion cyst do not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that the evidence does not show frequent 
hospitalization due to the left wrist ganglion cyst or that the 
disability causes marked interference with employment beyond that 
envisioned by the schedular rating already assigned.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the RO sent correspondence in July 2006, rating decisions 
in January 2007 and February 2008, and a statement of the case in 
May 2008..  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the adjudication in the August 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained multiple medical examinations in relation to these 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for left-sided sciatica is granted.  

An initial 10 percent rating, but not higher, for the Veteran's 
left wrist ganglion cyst is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


